 



EXHIBIT 10.9(b)
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
          THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (this
“Amendment”) by and between Mylan Laboratories Inc., a Pennsylvania corporation
(the “Company”) and Stuart A. Williams (the “Executive”), is made as of April 3,
2006.
          WHEREAS, the Company and the Executive are parties to that certain
Executive Employment Agreement dated as of July 1, 2004 (the “Agreement”);
          WHEREAS, the Company and the Executive wish to amend and extend the
Agreement, effective as of April 1, 2006, as set forth below;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

  1.   Section 2 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:

“Effective Date; Termination of Employment. This Agreement shall commence and be
effective as of the date hereof and shall remain in effect, unless earlier
terminated or extended or renewed, as provided in Section 8 of this Agreement,
through March 31, 2007.”

  2.   The following proviso is hereby added to the end of the final sentence of
Section 8(d) of the Agreement:

“provided, however, that such consideration, compensation, and benefits shall be
reduced by any benefits that the Executive or the Executive’s estate or
beneficiaries are entitled to pursuant to plans or arrangements of the Company.”

  3.   The following is hereby added as Section 8(h) of the Agreement:

“Section 409A. Notwithstanding anything to the contrary in this Agreement, the
payment of consideration, compensation, and benefits pursuant to this Section 8
shall be interpreted and administered in manner intended to avoid the imposition
of additional taxes under Section 409A of the Internal Revenue Code.”

  4.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.     5.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.

 



--------------------------------------------------------------------------------



 



  6.   Except as modified by this Amendment, the Agreement is hereby confirmed
in all respects.

          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date and the year first written above.

                  MYLAN LABORATORIES INC.
 
           
 
  By:   /s/ Robert J. Coury    
 
              Name: Robert J. Coury     Title: Vice Chairman and CEO
 
                EXECUTIVE
 
                  /s/ Stuart A. Williams               Stuart A. Williams

2